Citation Nr: 1141586	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  07-32 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a prostate disability.  

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Air Force from January 1966 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which in part denied service connection for a prostate condition.  In September 2009 the Board remanded the question of service connection for a prostate condition for further development including an examination and medical opinion.  In March 2011 the Board rendered a decision on the Veteran's claim.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court); the claim was remanded for additional development pursuant to a Joint Motion for Remand (JMR).  

A November 2008 RO rating decision denied entitlement to service connection for hypertension and posttraumatic stress disorder (PTSD).  Claims for service connection for psychiatric disabilities, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  The Board has recharacterized the Veteran's claim for service connection for a psychiatric disability.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The issue of entitlement to service connection for a prostate disability requires remand pursuant to the September 2011 JMR, which alleges that the medical opinion provided in the October 2009 VA examination report is inadequate.

The Veteran claims service connection for hypertension, which he claims is "secondary" to his service-connected diabetes mellitus.  Service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (2002).  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.

A December 2007 VA examination report indicated a medical opinion that the Veteran's hypertension was not caused by or the result of the service-connected diabetes mellitus.  However, an opinion with respect to whether the service-connected diabetes mellitus aggravated the Veteran's hypertension was not provided.  See, Allen, supra.  

Finally, the Veteran claims service connection for a psychiatric disability.  Initially, he claimed service connection for an anxiety disorder secondary to his service-connected diabetes mellitus.  When that claim was denied he asserted that he had PTSD based upon stressors experienced during service in Vietnam.  A December 2007 VA examination report indicated a diagnosis of panic disorder related to Vietnam service.  However, there is scant, if any, other evidence of any current psychiatric disability.  Another VA psychiatric examination is warranted.  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Tell the Veteran to provide a list containing the names of all health care professionals and/or facilities (private and governmental) where he has been treated for his claimed disabilities:  

* Prostate treatment dating from his separation from service in 1969 until the present.  

* Psychiatric treatment dating from his separation from service in 1969 until the present.

* Hypertension treatment dating from his separation from service in 1969 until the present.

Subsequently, and after securing the proper authorizations where necessary, obtain all the records of treatment from all the sources listed by the veteran which are not already on file.  All information obtained should be made part of the file.  Obtain all the records of any treatment at VA facilities which are not already on file.  

2.  Then, return the case to the examiner who conducted the October 2009 VA Compensation and Pension examination for prostate disorders.  If this physician is unavailable, forward the case to a physician with appropriate expertise.  The physician should review the evidence of record, including:  the September 2011 Joint Motion for Remand; the October 2009 VA examination report and medical opinion; and, the excerpt from the IPCN Prostatitis Meeting 1999.  The physician should indicate:  

Whether any diagnosed prostate condition is at least as likely as not (50 percent probability or greater) attributable to the Veteran's service, particularly the in-service diagnosis of chronic prostatitis.

In this regard the physician must specifically address:

Whether the urinary symptoms treated during service in 1967 and 1968 were/are "chronic" especially in light of a lack of documented symptoms for almost three decades after service.

The medical documents of record, or referenced, including the most recent version of "Uptodate.com" online medical reference, which purports to link a diagnosis of prostatitis as an "early marker or risk factor for the development of later" prostate and urology problems.  

The claims folder and a copy of this remand must be made available and reviewed by the physician who must provide a complete rationale for all conclusions reached.  If the physician determines that the requested opinion cannot be rendered without examination of the Veteran, then the appropriate examination should be ordered.

3.  Then, return the case to the examiner who conducted the December 2007 VA Compensation and Pension examination for diabetes mellitus and hypertension.  If this physician is unavailable, the case should be forwarded to a physician with appropriate expertise.  The physician should review the evidence of record, the VA examination report and indicate:  

Whether it is at least as likely as not (50 percent or greater probability) that any current hypertension is aggravated by the Veteran's service-connected diabetes mellitus.  

The claims folder and a copy of this remand must be made available and reviewed by the physician who must provide a complete rationale for all conclusions reached.  If the physician determines that the requested opinion cannot be rendered without examination of the Veteran, then the appropriate examination should be ordered.  

4.  Schedule the Veteran for a psychiatric examination with consideration of the criteria for PTSD.  The examination report should include a detailed account of all psychiatric pathology found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  

The examiner is informed that the Veteran served in the Air Force and apparently served in Vietnam for a few months in 1969.  The examiner should review the Veteran's August 2008 stressor statements and should elicit a specific military stressor history from the Veteran.

The examiner should review the evidence of record with attention to the service treatment records showing no report or diagnosis of psychiatric symptoms, as well as the Veteran's post-service treatment records showing an absence of any complaints or diagnosis of any psychiatric disorder for over four decades after service.  The examiner should then indicate:

* The exact diagnosis of any current psychiatric disorders found to be present  

* Whether it is as least as likely as not (50 percent or greater probability) that any current psychiatric disorders were incurred during active service or the result of any event during service.  

* If a diagnosis of PTSD is appropriate, the examiner should specify the credible "stressors" that caused the disorder.  The examiner should also describe which stressor(s) the Veteran re-experiences and how he re-experiences them.  

The report of examination must include a complete rationale for all opinions expressed.  The diagnosis should be in accordance with the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4TH ed. rev., 1994).  The entire claims folder and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Then, review the claims folder and ensure that all of the foregoing development has been completed.  If any development is incomplete, appropriate corrective action is to be implemented.  If a medical examination report does not include adequate responses to the opinions requested, it must be returned for corrective action.  38 C.F.R. § 4.2; Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

6.  Following completion of the above, readjudicate the Veteran's claims for service connection.  With respect to the claim for service connection for a psychiatric disability, give full consideration to the criteria of 38 C.F.R. § 3.304(f)(3)(2011) and Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  If any benefit on appeal remains denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).






_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

